776 So. 2d 1036 (2001)
Glenn E. CAMPBELL, Appellant,
v.
STATE of Florida, Appellee.
No. 4D99-3076.
District Court of Appeal of Florida, Fourth District.
January 31, 2001.
Carey Haughwout, Public Defender, and Louis G. Carres, Assistant Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Georgina Jimenez-Orosa, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
This is an appeal by Glenn E. Campbell from his adjudications of guilt for violation of probation in six 1996 prosecutions and his adjudications of guilt following an open plea to burglary of a dwelling, grand theft and possession of burglary tools in two 1998 prosecutions. His concurrent sentences totaled 30 years.
Appellant's assistant public defender filed a motion to withdraw as counsel and supporting brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). The state has no objection to the motion.
Our review of the briefs and entire record on appeal leads us to conclude that there are no issues of arguable merit *1037 which could be advanced on appellant's behalf. However, the trial court failed to reduce its findings of revocation of probation to writing. We therefore affirm the revocation of probation and resulting sentencing, but remand for entry of written orders of revocation specifying the conditions appellant violated. See, e.g., Walker v. State, 710 So. 2d 747 (Fla. 4th DCA 1998); Watts v. State, 688 So. 2d 1018 (Fla. 4th DCA 1997); Taylor v. State, 681 So. 2d 910 (Fla. 4th DCA 1996); Glendon v. State, 669 So. 2d 1148 (Fla. 4th DCA 1996).
AFFIRMED, but REMANDED.
WARNER, C.J., GUNTHER and STEVENSON, JJ., concur.